Case 1:20-cv-00458-PLM-PJG ECF No. 44 filed 06/19/20 PageID.1124 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LEAGUE OF INDEPENDENT
FITNESS FACILITIES AND
TRAINERS, INC., BASELINE
FITNESS LLC, BUILDING
YOUR TEMPLE LLC,                                 No. 20-cv-00458
BYT FITNESS 247 LLC,
CLAWSON FITNESS, LLC,                            HON. PAUL L. MALONEY
CLINTON FITNESS, INC.,
D-LUX KARATE UNIVERSITY,
LLC, FENTON ATHLETIC CLUB,                       DEFENDANTS’
INC., FENTON KARATE, LLC,                        EMERGENCY MOTION
FUSION FITNESS 24/7 LLC,                         FOR STAY PENDING
H3 FITNESS LLC, I FITNESS                        APPEAL
PERSONAL TRAINING, INC.,
JKP FITNESS, LLC, JPF
ENTERPRISES, LLC, M FITNESS                      ***IMMEDIATE
CLUB, LLC, MH & AB LLC,                          CONSIDERATION
MOTOR CITY CF – ST. CLAIR                        REQUESTED***
SHORES, LLC, NASCOT
ENTERPRISES, LLC, PRISON CITY
PHYSIQUE, LLC, FMP FITNESS INC.,
STRENGTH BEYOND LLC, 24/7
BOOTCAMP AND BOXING, INC., and
4 SEASONS GYM, LLC,

     Plaintiffs,

v

GRETCHEN E. WHITMER and
ROBERT E. GORDON,

     Defendants.

Scott M. Erskine (P54734)                John G. Fedynsky (P65232)
Carly Van Thomme (P59706)                Andrew J. Jurgensen (P81123)
Erskine Law, P.C.                        Joseph T. Froehlich (P71887)
Attorneys for Plaintiffs                 Joshua O. Booth (P53847)
612 W. University                        Christopher M. Allen (P75329)
Rochester, MI 48307                      Assistant Attorneys General

                                     1
Case 1:20-cv-00458-PLM-PJG ECF No. 44 filed 06/19/20 PageID.1125 Page 2 of 3



(248) 601-4499                                Attorneys for Defendants
serskine@erskinelaw.com                       Michigan Dep’t of Attorney General
cvanthomme@erskinelaw.com                     State Operations Division
                                              P.O. Box 30754
                                              Lansing, MI 48909
                                              (517) 335-7573
                                              fedynskyj@michigan.gov
                                              jurgensena2@michigan.gov
                                              froehlichj1@michigan.gov
                                              boothj2@michigan.gov
                                              allenc28@michigan.gov

               DEFENDANTS WHITMER AND GORDON’S
           EMERGENCY MOTION FOR STAY PENDING APPEAL

      Defendants Gretchen Whitmer and Robert Gordon, through counsel, move

this Court under Fed. R. Civ. P. 65 to stay its preliminary injunction order pending

appeal. In further support of this motion, Governor Whitmer and Director Gordon

rely on the facts, law and argument more fully developed in the attached brief in

support.

      The undersigned certifies that on June 19, 2020, concurrence in the relief

requested was sought from Plaintiffs’ Counsel, which was denied.

                                                Respectfully submitted,

                                                Dana Nessel
                                                Attorney General

                                                /s/ John G. Fedynsky
                                                John G. Fedynsky (P65232)
                                                Assistant Attorney General
                                                Attorney for Defendants Whitmer
                                                and Gordon
                                                Michigan Dep’t of Attorney General
                                                State Operations Division
                                                P.O. Box 30754
                                                Lansing, MI 48909
                                                (517) 335-7573

                                          2
Case 1:20-cv-00458-PLM-PJG ECF No. 44 filed 06/19/20 PageID.1126 Page 3 of 3



                                               fedynskyj@michigan.gov

Dated: June 19, 2020

                           CERTIFICATE OF SERVICE
      I certify that on June 19, 2020, I electronically filed the foregoing papers with
the Clerk of the Court using the ECF system, which will provide electronic copies to
counsel of record, and I certify that my secretary has mailed by U.S. Postal Service
the papers to any non-ECF participant.
                                               /s/ John G. Fedynsky
                                               John G. Fedynsky (P65232)
                                               Assistant Attorney General




                                           3
